           Case 1:20-cv-00949-NONE-JLT Document 13 Filed 10/21/20 Page 1 of 6


1
2
3

4
5
6

7
8                                 UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   WEATHERBY LOCUMS, INC.,         )                             Case No.: 1:20-cv-00949 NONE JLT
                                     )
12            Plaintiff,             )                             SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
13                                   )
          v.
                                     )                             Pleading Amendment Deadline: 2/16/2021
14   KERN COUNTY HOSPITAL AUTHORITY, )
                                     )                             Discovery Deadlines:
15            Defendant.             )                                   Initial Disclosures: 11/3/2020
                                     )                                   Non-Expert: 7/13/2021
16
                                     )                                   Expert: 9/23/2021
17                                                                       Mid-Discovery Status Conference:
                                                                         3/1/2021 at 8:30 a.m.
18
                                                                   Non-Dispositive Motion Deadlines:
19
                                                                         Filing: 10/7/2021
20                                                                       Hearing: 11/4/2021

21                                                                 Dispositive Motion Deadlines:
                                                                          Filing: 11/16/2021
22                                                                        Hearing: 12/28/2021
23
                                                                   Pre-Trial Conference:
24                                                                         3/1/2022 at 8:30 a.m.
                                                                           Courtroom 4
25
26   ///
27
              1The Court finds the information provided by the parties in their Joint Status Report and scheduling worksheet
28
     (Doc. 12) sufficient to schedule the matter without a hearing.


                                                               1
          Case 1:20-cv-00949-NONE-JLT Document 13 Filed 10/21/20 Page 2 of 6


1    I.      Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing

2            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

3    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial before a District

4    Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case set on the

5    same date until a courtroom becomes available.

6            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

7    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

8    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

9    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

10   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

11   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

12           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

13   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

14   Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance notice

15   before their case is reassigned to an Article III District Court Judge from outside of the Eastern District

16   of California.

17           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

18   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

19   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

20   whether they will consent to the jurisdiction of the Magistrate Judge.

21   II.     Pleading Amendment Deadline

22           Any requested pleading amendments are ordered to be filed, either through a stipulation or

23   motion to amend, no later than February 16, 2021.

24   III.    Discovery Plan and Cut-Off Date

25           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

26   on or before November 3, 2020.

27           The parties are ordered to complete all discovery pertaining to non-experts on or before July 13,

28   2021, and all discovery pertaining to experts on or before September 23, 2021.


                                                          2
       Case 1:20-cv-00949-NONE-JLT Document 13 Filed 10/21/20 Page 3 of 6


1           The parties are directed to disclose all expert witnesses, in writing, on or before July 27, 2021,

2    and to disclose all rebuttal experts on or before August 24, 2021. The written designation of retained

3    and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C)

4    and shall include all information required thereunder. Failure to designate experts in compliance

5    with this order may result in the Court excluding the testimony or other evidence offered through such

6    experts that are not disclosed pursuant to this order.

7           The written designation of retained and non-retained experts shall be made pursuant to Fed.

8    R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder.

9    Failure to designate experts in compliance with this order may result in the Court excluding the

10   testimony or other evidence offered through such experts that are not disclosed pursuant to this order.

11          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

12   experts and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

13   included in the designation. Failure to comply will result in the imposition of sanctions, which may

14   include striking the expert designation and preclusion of expert testimony.

15          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

16   disclosures and responses to discovery requests will be strictly enforced.

17          A mid-discovery status conference is scheduled for March 1, 2021 at 8:30 a.m. before Judge

18   Thurston at the United States Courthouse located at 510 19th Street, Bakersfield, California. Counsel

19   SHALL file a joint mid-discovery status conference report one week before the conference. Counsel

20   also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement

21   SHALL outline the discovery counsel have completed and that which needs to be completed as well as

22   any impediments to completing the discovery within the deadlines set forth in this order. Counsel

23   SHALL discuss settlement and certify that they have done so. Counsel may appear via teleconference

24   by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's

25   Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later than

26   five court days before the noticed hearing date.

27   IV.    Pre-Trial Motion Schedule

28          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later


                                                        3
       Case 1:20-cv-00949-NONE-JLT Document 13 Filed 10/21/20 Page 4 of 6


1    than October 7, 2021,2 and heard on or before November 4, 2021. Non-dispositive motions are heard

2    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

3    Courthouse in Bakersfield, California.

4            No motion to amend or stipulation to amend the case schedule will be entertained unless it

5    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

6    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

7    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

8    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

9    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

10   obligation of the moving party to arrange and originate the conference call to the court. To schedule

11   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

12   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

13   with respect to discovery disputes or the motion will be denied without prejudice and dropped

14   from the Court’s calendar.

15           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

16   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

17   receives a written notice of the intent to appear telephonically no later than five court days before the

18   noticed hearing date.

19           All dispositive pre-trial motions shall be filed no later than November 16, 2021, and heard no

20   later than December 28, 2021, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall

21   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

22   V.      Motions for Summary Judgment or Summary Adjudication

23           At least 21 days before filing a motion for summary judgment or motion for summary

24   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

25   to be raised in the motion.

26           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

27
28           2  Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
       Case 1:20-cv-00949-NONE-JLT Document 13 Filed 10/21/20 Page 5 of 6


1    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

2    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

3    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

4    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

5           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

6    statement of undisputed facts at least five days before the conference. The finalized joint statement of

7    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

8    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

9    statement of undisputed facts.

10          In the notice of motion, the moving party SHALL certify that the parties have met and

11   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

12   Failure to comply may result in the motion being stricken.

13   VI.    Pre-Trial Conference Date

14          March 1, 2022 at 8:30 a.m. in Courtroom 4.

15          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

16   The parties are further directed to submit a digital copy of their pretrial statement in Word format via

17   email at NONEorders@caed.uscourts.gov.

18          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

19   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

20   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

21   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

22   Court to explain the nature of the case to the jury during voir dire.

23   VII.   Settlement Conference

24          The parties may file a joint written request for a settlement conference if they believe that such

25   a conference would be fruitful.

26   VIII. Request for Bifurcation, Appointment of Special Master, or other

27          Techniques to Shorten Trial

28          Not applicable.


                                                        5
       Case 1:20-cv-00949-NONE-JLT Document 13 Filed 10/21/20 Page 6 of 6


1    IX.      Related Matters Pending

2             There are no pending related matters.

3    X.       Compliance with Federal Procedure

4             All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

5    Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

6    thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

7    increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

8    Procedure and the Local Rules of Practice for the Eastern District of California.

9    XI.      Effect of this Order

10            The foregoing order represents the best estimate of the court and counsel as to the agenda most

11   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

12   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

13   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

14   subsequent status conference.

15            The dates set in this order are firm and will not be modified absent a showing of good

16   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

17   contained herein will not be considered unless they are accompanied by affidavits or

18   declarations, and where appropriate attached exhibits, which establish good cause for granting

19   the relief requested.

20            Failure to comply with this order may result in the imposition of sanctions.

21

22   IT IS SO ORDERED.

23         Dated:   October 21, 2020                             /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28


                                                        6
